Title: From Thomas Jefferson to James Wilkinson, 21 June 1807
From: Jefferson, Thomas
To: Wilkinson, James


                        
                            Dear Sir
                            
                            Washington June 21. 07.
                        
                        I recieved last night yours of the 16th. and sincerely congratulate you on your safe arrival at Richmond
                            against the impudent surmises & hopes of the band of conspirators, who because they are as yet permitted to walk abroad,
                            and even to be in the character of witnesses until such a measure of evidence shall be collected as will place them
                            securely at the bar of justice, attempt to cover their crimes under noise and insolence. you have indeed had a fiery trial
                            at N. Orleans, but it was soon apparent that the clamorous were only the criminal, endeavoring to turn the public
                            attention from themselves & their leader upon any other object.
                        Having delivered to the Attorney Genl. all the papers I possessed respecting Burr & his accomplices, when
                            he went to Richmond, I could only write to him (without knowing whether he was at Philadelphia, Wilmington or Delaware)
                            for your letter of Oct. 21. desired by the court. if you have a copy of it, and chuse to give it in, it will I think have
                            a good effect; for it was my intention, if I should recieve it from mr Rodney, not to communicate it without your
                            consent, after I learnt your arrival. mr Rodney will certainly either bring or send it within the course of a day or two, and it
                            will be instantly forwarded to mr Hay. for the same reason, I cannot send the letter of J. P. D., as you propose, to mr
                            Hay. I do not recollect what name these initials indicate, but the paper, whatever it is, must be in the hands of mr
                            Rodney. not so, as to your letter to Dayton; for as that could be of no use in the prosecution, & was reserved to be
                            forwarded or not according to circumstances, I retained it in my own hands & now return it to you. if you think Dayton’s
                            son should be summoned, it can only be done from Richmond. we have no subpoenas here. within about a month we shall leave
                            this to place ourselves in healthier stations. before that I trust you will be liberated from your present attendance. it
                            would have been of great importance to have had you here with the Secretary at war, because I am very anxious to begin
                            such works as will render Plaquemine impregnable, and an insuperable barrier to the passage of any force up or down the
                            river. but the Secretary at War sets out on Wednesday to meet with some other persons at New York and determine on the
                            works necessary to be undertaken to put that place hors d’insulte, & thence he will have to proceed Northwardly. I
                            believe I must ask you, at your leisure, to state to me in writing what you think will answer our views at Plaquemine,
                            within the limits of expence which we can contemplate, & of which you can form a pretty good idea.
                        Your enemies have filled the public ear with slanders, & your mind with trouble on that account. the
                            establishment of their guilt will let the world see what they ought to think of their clamours; it will dissipate
                            the doubts of those who doubted for want of knolege, and will place you on higher ground in the public estimate, and
                            public confidence. no one is more sensible than myself of the injustice which has been aimed at you. Accept, I pray you,
                            my salutations & assurances of respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    